              Case 2:19-cv-00699-GMN-NJK Document 55 Filed 04/20/20 Page 1 of 2



 1                                    UNITED STATES DISTRICT COURT
 2                                            DISTRICT OF NEVADA
 3
     ROBERT STEWART,                                          )
 4                                                            )
                               Plaintiff,                     )       Case No.: 2:19-cv-00699-GMN-NJK
 5
               vs.                                            )
 6                                                            )                       ORDER
     BANK OF AMERICA, N.A.,                                   )
 7                                                            )
                               Defendant.                     )
 8                                                            )
 9
10             On April 14, 2020, pro se Plaintiff Robert Stewart filed a Motion to Proceed in forma
11   pauperis on Appeal, (ECF No. 52). However, for the reasons discussed below, the Court finds
12   that Plaintiff’s Motion is deficient.
13             Federal Rule of Appellate Procedure (“FRAP”) 24, which governs leave to proceed in
14   forma pauperis, states that
15             a party to a district-court action who desires to appeal in forma pauperis must file
               a motion in the district court. The party must attach an affidavit that:
16
17                   (A) shows in the detail prescribed by Form 4 of the Appendix of Forms the
                     party’s inability to pay or to give security for fees and costs;
18
                     (B) claims an entitlement to redress; and
19
                     (C) states the issues that the party intends to present on appeal.
20
21   FRAP 24(a)(1) (emphasis added). 1 A blank copy of Form 4, referenced in FRAP 24, was

22   provided to Plaintiff by the U.S. Court of Appeals for the Ninth Circuit, in a packet titled “After

23   Opening Your Appeal: What You Need to Know.” 2

24
     1
25       The Federal Rules of Appellate Procedure are available at www.ca9.uscourts.gov/rules.
     2
         Form 4 is also available at https://www.ca9.uscourts.gov/forms/#motions.


                                                        Page 1 of 2
             Case 2:19-cv-00699-GMN-NJK Document 55 Filed 04/20/20 Page 2 of 2



 1           Here, Plaintiff filed his Motion, (ECF No. 52), using what appears to be a form from
 2   Clark County District Court, rather than using Form 4. While Plaintiff’s Motion provides some
 3   relevant financial information, the Motion does not show “in the detail prescribed by Form 4 of
 4   the Appendix of Forms [Plaintiff’s] inability to pay or to give security for fees and costs,” as
 5   required by FRAP 24(a)(1)(A). Moreover, Plaintiff’s Motion does not state “the issues that
 6   [Plaintiff] intends to present on appeal,” as required by FRAP 24(a)(1)(C). In order to cure
 7   these deficiencies, Plaintiff is directed to complete “Form 4. Motion and Affidavit for
 8   Permission to Proceed in Forma Pauperis,” and submit it to this Court by Monday, May 4,
 9   2020.
10   I.      CONCLUSION
11           IT IS HEREBY ORDERED that Plaintiff shall complete “Form 4. Motion and
12   Affidavit for Permission to Proceed in Forma Pauperis,” and submit it to this Court by Monday,
13   May 4, 2020. Failure to comply with this Order shall result in the denial of Plaintiff’s Motion
14   to Proceed in forma pauperis on Appeal.
15                       20
             DATED this _____ day of April, 2020.
16
17
                                                   ___________________________________
18                                                 Gloria M. Navarro, District Judge
19                                                 United States District Court

20
21
22
23
24
25


                                                 Page 2 of 2
